After the defendant had been discharged upon habeas corpus by JudgeAllen, his sureties surrendered him and he sued out another writ before the same Judge and was again discharged. It may be doubtful if the sureties could surrender their principal after he had once been discharged upon the ground that he was not amenable to arrest and imprisonment under an execution issued against him in the same cause. But however this may be, our ruling in the other appeal is decisive of this one. If the defendant was not originally liable to arrest, he surely cannot be held even upon a surrender of him by his sureties.
No Error. *Page 405